DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 are as previously presented.
Claims 11-20 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minute” in claim 14 is a relative term which renders the claim indefinite. The term “minute” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus it is unclear how much current or for what period of time current is applied to be considered “minute current” for the purposes of examining its is considered to be an amount of current.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchev (US 20100213946).
In claim 1, Kirchev discloses a storage amount estimation device (Fig. 10, 3 and 7) that estimates a storage amount of an energy storage device (See abstract) in which at least one of a positive electrode and a negative electrode contains an active material (Fig. 10, battery shows positive and negative electrodes, Par. 26), at least two electrochemical reactions being generated in the active material depending on a transition of charge-discharge (Par. 13, 26, and 28 “electrochemical” “after a charge or after a discharge”), a hysteresis of a storage amount-voltage value characteristic indicated during generation of one of the electrochemical reactions (Par. 30) is smaller than a hysteresis during generation of the other electrochemical reaction in the active material (Par. 31), the storage amount estimation device comprising an estimator that estimates (Fig. 10, 3 and 7)  the storage amount based on the storage amount-voltage value characteristic when the one electrochemical reaction is generated more than the other electrochemical reaction (Par. 40-44, Fig. 9).

In claim 2, Kirchev discloses wherein the storage amount-voltage value characteristic includes a first region where the storage amount is relatively high and a second region where the storage amount is relatively low (See Claim 6, Par. 48), and the estimator estimates the storage amount based on a storage amount-voltage value characteristic of the first region (Par. 40-44, Fig. 9).

In claim 3, Kirchev discloses a storage amount estimation device (Fig. 10, 3 and 7) that estimates a storage amount of an energy storage device (see abstract) containing an active material (Par. 26) in which a storage amount-voltage value characteristic exhibits a hysteresis (Par. 30-31), the storage amount estimation device comprising: a holding unit that holds a plurality of storage amount-voltage value characteristics (Par. 40) from a lower limit voltage value, at which existence of the hysteresis is substantially switched, to a plurality of reached voltage values (Par. 31 and 40); a voltage acquisition unit that acquires a voltage value of the energy storage device (Fig. 10, 3 and 7); a setting unit that sets a reached voltage value after the voltage value acquired by the voltage acquisition unit exceeds the lower limit voltage value (Par. 30-31); a selector that selects one storage amount-voltage value characteristic based on the reached voltage value set by the setting unit (Par. 39); and an estimator that estimates the storage amount based on the one storage amount-voltage value characteristic and the voltage value acquired by the voltage acquisition unit (Par. 40-44, Fig. 9).

In claim 4, Kirchev discloses wherein the setting unit stores the reached voltage value in a storage unit (Par. 40), and updates the acquired voltage value to the reached voltage value when the voltage value acquired by the voltage acquisition unit is larger than the ultimate voltage value previously stored in the storage unit (Fig. 9, Par. 34-36).

In claim 5, Kirchev discloses an open circuit voltage value (Par. 36 “open circuit”).

In claim 6, Kirchev discloses wherein the voltage value comprises a voltage value during passage of a minute current through the energy storage device (Par. 43).

In claim 7, Kirchev discloses all of claim 1. Kirchev further discloses an energy storage module comprising: a plurality of energy storage devices (Par. 43, “plurality of cells”); and the storage amount estimation device of claim 1 (See Claim 1).

In claim 8, Kirchev discloses a storage amount estimation method for estimating a storage amount of an energy storage device (Fig. 10, 3 6 and 7, see abstract) containing an active material (Par. 26)  in which a storage amount-voltage value characteristic exhibits a hysteresis (Par. 30-31), the storage amount estimation method comprising: holding a plurality of storage amount-voltage value characteristics from a lower limit voltage value (Par. 36), at which existence of the hysteresis is substantially switched, to a plurality of reached voltage values (Par. 30, Fig. 9); setting a reached voltage value after an acquired voltage value exceeds the lower limit voltage value (Par. 30); selecting one storage amount-voltage value characteristic based on the set reached voltage value (Par. 31); and estimating the storage amount based on the one storage amount-voltage value characteristic and the acquired voltage value (Par. 40-44, Fig. 9).

In Claim 9, Kirchev discloses a computer program causing a computer, which estimates a storage amount of an energy storage device (Fig. 10, 3 6 and 7, see abstract) containing an active material (Par. 26) in which a storage amount- voltage value characteristic exhibits a hysteresis (Par. 30-31), to perform: acquiring a voltage value of the energy storage device (Par. 25, Fig. 10, 3, V-); determining whether the acquired voltage value exceeds a lower limit voltage value (Par. 31 and 40), at which existence of the hysteresis is substantially switched (Par. 30-31); setting a reached voltage value when the voltage value is determined to exceed the lower limit voltage value (Par. 30-31); selecting one storage amount-voltage value characteristic by referring to a plurality of storage amount-voltage value characteristics from the lower limit voltage value to a plurality of reached voltage values based on the set reached voltage value (Par. 30-31); and estimating the storage amount based on the one storage amount-voltage value characteristic and the acquired voltage value (Par. 40-44, Fig. 9).

In claim 10, Kirchev discloses all of claim 2. Kirchev further discloses an energy storage module comprising: a plurality of energy storage devices (Par. 43 “cells”); and the storage amount estimation device according to claim 2 (See Claim 2).

In claim 11, Kirchev further discloses wherein the estimator estimates the storage amount based on a storage amount-voltage value characteristic of a first region (Par. 41) where the storage amount is a predetermined level (Par. 41 examiner considers the 20mv+- to be said level).

In claim 12, Kirchev discloses all of claim 3, Kirchev further discloses wherein the storage amount-voltage value characteristic includes a first region (Par. 41) where the storage amount is relatively high (See Fig. 9, area where SOC is 100) and a second region where the storage amount is relatively low (See Fig. 9, area where SOC is less than 20), and the estimator estimates the storage amount based on a storage amount-voltage value characteristic of the first region (Fig. 9, Par. 42).

In claim 13, Kirchev discloses all of claim 3, Kirchev further discloses wherein the voltage value comprises an open circuit voltage value (Par. 25).

In claim 14, Kirchev discloses all of claim 3, Kirchev further discloses wherein the voltage value comprises a voltage value during passage of a minute current through the energy storage device (Par. 43).

In claim 15, Kirchev discloses all of claim 3, Kirchev further discloses an energy storage module (Fig. 10) comprising: a plurality of energy storage devices (Fig. 10, 1); and the storage amount estimation device (Fig. 10, 3) according to claim 3 (See claim 3).

In claim 16, Kirchev discloses all of claim 8, Kirchev further discloses wherein the storage amount-voltage value characteristic includes a first region (Par. 41) where the storage amount is relatively high (See Fig. 9, area where SOC is 100) and a second region where the storage amount is relatively low (See Fig. 9, area where SOC is less than 20), and the estimating comprising estimating the storage amount based on a storage amount-voltage value characteristic of the first region (Fig. 9, Par. 42).

In claim 17, Kirchev discloses all of claim 8, Kirchev further discloses wherein the voltage value comprises an open circuit voltage value (Par. 25).

In claim 18, Kirchev discloses all of claim 8, Kirchev further discloses wherein the voltage value comprises a voltage value during passage of a minute current through the energy storage device (Par. 43).

In claim 19, Kirchev discloses all of claim 9, Kirchev further discloses wherein the storage amount-voltage value characteristic includes a first region (Par. 41) where the storage amount is relatively high (See Fig. 9, area where SOC is 100) and a second region where the storage amount is relatively low (See Fig. 9, area where SOC is less than 20), and the estimating comprising estimating the storage amount based on a storage amount-voltage value characteristic of the first region (Fig. 9, Par. 42).
In claim 20, Kirchev discloses all of claim 9, Kirchev further discloses wherein the voltage value comprises an open circuit voltage value (Par. 25).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered. Due to the amendments the previous 112 and 101 rejections are withdrawn, however new 112 rejections have been added based on the new claims. Applicants arguments in regards to the prior art have been considered but they are not persuasive. Regarding applicant’s argument on pages 7-9, the examiner respectfully disagrees. The Examiner notes regarding the cited section 2131 of the MPEP, the last three lines state “this is not a ipsissimis verbis test i.e. identity of terminology is not required”, i.e. the identical wording is not required. Looking at the applicant’s claim, the cited portion is broad, and under the BRI Kirchev is considered to fall within the scope of the claim’s language. While the Kirchev does not recite word for word “two electrochemical reactions being generated in the active material depending on a transition of charge-discharge, a hysteresis of a storage amount-voltage value characteristic indicated during generation of one of the electrochemical reactions is smaller than a hysteresis during generation of the other electrochemical reaction in the active material” and “an estimator that estimates the storage amount based on the storage amount-voltage value characteristic when the one electrochemical reaction is generated more than the other electrochemical reaction” the cited portions fit within the broadest reasonable interpretations of the claim. The applicant states that “Therefore, as shown above, Kirchev is merely switching between the charge and the discharge calibration curve” however the examiner notes that since the claim recites “…storage amount based on the storage amount-voltage value characteristic …” the claim is broad as to how it is based on said information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150355285 A1, STATE-OF-CHARGE ESTIMATION DEVICE AND STATE-OF-CHARGE ESTIMATION METHOD.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
08/17/2022